USCA11 Case: 21-10270    Date Filed: 07/06/2022   Page: 1 of 5




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10270
                Non-Argument Calendar
                ____________________

CARLOS SANCHEZ,
                                         Petitioner-Appellant,
versus
STATE OF FLORIDA,
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,


                                       Respondents-Appellees.
USCA11 Case: 21-10270             Date Filed: 07/06/2022         Page: 2 of 5




2                          Opinion of the Court                      21-10270

                        ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
              D.C. Docket No. 1:18-cv-24192-KMW
                     ____________________

Before GRANT, BRASHER, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Carlos Sanchez, a Florida prisoner proceeding pro se, ap-
peals the district court’s denial of his pro se 28 U.S.C. § 2254 peti-
tion.1 We granted a certificate of appealability (“COA”) on this
issue: “Whether the district court erred by finding that Mr. Sanchez
had procedurally defaulted his claim that counsel were ineffective
for failing to file a motion to dismiss the amended Information be-
cause it was filed after the speedy trial period expired.” Reversible
error has been shown; we vacate the denial and remand for further
proceedings. 2


1 We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). We also construe liberally pro se pleadings. See
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
2 On appeal, the state argues that Sanchez abandoned the issue specified in
this Court’s COA. Sanchez’s appellate brief -- read liberally -- addresses ade-
quately the issue identified by the COA. To the extent Sanchez raises addi-
tional arguments in his appellate brief, those arguments are outside the scope
of the COA and are not properly before us.
USCA11 Case: 21-10270         Date Filed: 07/06/2022      Page: 3 of 5




21-10270                Opinion of the Court                          3

      Whether a petitioner has procedurally defaulted a claim is a
mixed question of law and fact that we review de novo. See Judd
v. Haley, 250 F.3d 1308, 1313 (11th Cir. 2001).
       “Before a federal court may grant habeas relief to a state pris-
oner, the prisoner must exhaust his remedies in state court” by “in-
voking one complete round of the State’s established appellate re-
view process.” O’Sullivan v. Boerckel, 526 U.S. 838, 842, 845
(1999); see 28 U.S.C. § 2254(b)(1). To exhaust properly a claim, a
petitioner must “fairly present” his federal claim to the state courts,
“alerting that court to the federal nature of the claim” and, thus,
giving the State the “opportunity to pass upon and correct alleged
violations of its prisoners’ federal rights.” Baldwin v. Reese, 541
U.S. 27, 29 (2004) (quotations omitted). A petitioner raises ade-
quately a federal issue in state court when he “cit[es] in conjunction
with the claim the federal source of law on which he relies or a case
deciding such a claim on federal grounds, or by simply labeling the
claim ‘federal.’” Id. at 32; see Lucas v. Sec’y, Dep’t of Corr., 682
F.3d 1342, 1352 (“To ‘fairly present’ a claim, the petitioner is not
required to cite ‘book and verse on the federal constitution.’”). On
the other hand, a petitioner fails to “fairly present” his federal claim
in state court if the state court must “read beyond” the written
pleadings or briefs to determine whether a federal claim is being
asserted. See Baldwin, 541 U.S. at 32.
       The district court erred in dismissing as unexhausted and
procedurally defaulted Sanchez’s claim that his trial lawyers were
ineffective for failing to move to dismiss the amended information
USCA11 Case: 21-10270         Date Filed: 07/06/2022    Page: 4 of 5




4                      Opinion of the Court                 21-10270

on speedy-trial grounds. The record demonstrates that Sanchez in
fact raised this claim in his state post-conviction motion and in his
appeal from the state court’s denial of that motion.
       The state concedes that the district court found incorrectly
that Sanchez failed to assert the pertinent ineffective-assistance-of-
counsel claim in his state post-conviction motion. Nevertheless,
the state contends that -- because Sanchez cited no federal consti-
tutional authorities in his post-conviction motion -- Sanchez failed
to exhaust properly his federal claim. We disagree.
       In his pro se post-conviction motion, Sanchez asserted a
claim titled, “Ground Three (3): MR. SANCHEZ WAS
CONSTRUCTIVELY DENIED ASSISTANCE OF COUNSEL
WHERE COUNSEL FAILED TO MOVE FOR DISMISSAL OF
THE INDICTMENT/ INFORMATION WHERE THERE WAS
AN INVALID WAIVER OF SANCHEZ’S SPEEDY TRIAL
RIGHT, THE STATE WAS PROHIBITED FROM AMENDING
INFORMATION BASED ON THE SAME CONDUCT AS THE
ORIGINAL INFORMATION.” In the attached memorandum of
law in support of his motion (filed the same day) -- in the argument
section dedicated to Ground Three -- Sanchez twice alleged that he
had been denied his “Sixth and Fourteenth Amendment rights” to
effective assistance of counsel. Elsewhere in his memorandum,
Sanchez cited to the federal standard for evaluating ineffective-as-
sistance-of-counsel claims and mentioned Strickland v. Washing-
ton, 466 U.S. 668 (1984).
USCA11 Case: 21-10270         Date Filed: 07/06/2022     Page: 5 of 5




21-10270                Opinion of the Court                         5

       Sanchez later appealed pro se the state court’s denial of his
post-conviction motion. In his state-court appellate brief, Sanchez
framed the issue on appeal this way: “Whether the trial court erred
in denying the defendant’s motion for post[-]conviction relief in vi-
olation of his Sixth and Fourteenth Amendments to the United
State[s] Constitution.” Throughout his brief, Sanchez also cited re-
peatedly to Strickland.
        Construing liberally Sanchez’s pro se pleadings and briefs,
we conclude that Sanchez provided adequate notice to the state
trial court and to the state appellate court that he sought to assert
a federal constitutional claim in Ground Three. Because Sanchez
“fairly presented” his federal constitutional claim to the state court,
the district court erred in dismissing this claim as procedurally de-
faulted. We vacate the district court’s denial of Sanchez’s section
2254 petition and remand for reconsideration of this ground on the
merits.
              VACATED AND REMANDED.